NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              TIMOTHY H. JOECKEL,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7122
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 12-623, Judge William Greenberg.
                ______________________

              Decided: November 8, 2013
               ______________________

   TIMOTHY H. JOECKEL, of Taylor, Texas, pro se.

    A. BONDURANT ELEY, Trial Attorney, Commercial Lit-
igation Branch, Civil Division, United States Department
of Justice, of Washington, DC, for respondent–appellee.
With her on the brief were STUART F. DELERY, Assistant
Attorney General, JEANNE E. DAVIDSON, Director, MARTIN
F. HOCKEY, JR., Assistant Director. Of counsel on the
brief were DAVID J. BARRANS, Deputy Assistant General
Counsel, and JOSHUA P. MAYER, Attorney, United States
Department of Veterans Affairs, of Washington, DC.
2                                       JOECKEL   v. SHINSEKI



                  ______________________

    Before LOURIE, BRYSON, and O’MALLEY, Circuit Judges.
PER CURIAM.
                         DECISION
    Appellant Timothy H. Joeckel seeks to appeal from a
decision of the Court of Appeals for Veterans Claims (“the
Veterans Court”), which upheld a ruling of the Board of
Veterans’ Appeals denying Mr. Joeckel’s claim of service
connection for chronic fatigue syndrome (“CFS”). Because
we lack jurisdiction to address the issues raised by Mr.
Joeckel, we dismiss the appeal.
                       BACKGROUND
    Mr. Joeckel served on active duty with the United
States Army from 1969 to 1971. His active duty included
combat service in Vietnam from January to December
1970. In June 1990 Mr. Joeckel claimed service connec-
tion for CFS resulting from exposure to Agent Orange.
He modified that claim in 1993, asserting direct service
connection for CFS, rather than as a result of Agent
Orange exposure. A regional office of the Department of
Veterans Affairs (“DVA”) denied service connection for
CFS. After appeals to the Board and the Veterans Court,
the claim was remanded to the regional office in 2000
with instructions to “afford the veteran an examination
by, or refer the case to, a specialist in infectious dis-
ease/immune disorders . . . for an opinion as to . . . wheth-
er the diagnosis of CFS is correct.”
    In September 2002, a DVA rheumatologist examined
Mr. Joeckel and concluded that Mr. Joeckel’s symptoms
were likely the result of a hepatitis C infection that he
contracted from blood transfusions in 1975. Mr. Joeckel
was first diagnosed with a chronic hepatitis C infection in
1993. In September 2008 the regional office granted
service connection for hepatitis C with chronic fatigue.
JOECKEL   v. SHINSEKI                                     3



    As a result of the rheumatologist’s examination, the
regional office denied Mr. Joeckel’s claim for service
connection for CFS. In 2007 the Veterans Court again
remanded the claim because the examination by the
rheumatologist did not comply with the 2000 remand
order requiring a medical examination or opinion by a
“specialist in infectious disease/immune disorders.”
    In May 2008, an infectious disease specialist exam-
ined Mr. Joeckel. The specialist stated his opinion that
Mr. Joeckel “does have chronic fatigue symptoms, but
these do not appear to fit the classic definition” of CFS.
The CFS claim was thereafter denied. The Board, howev-
er, remanded the claim to allow the infectious disease
specialist to supplement and clarify his opinion with
respect to the definition of CFS contained in federal
regulations.
    Because the infectious disease specialist who conduct-
ed the May 2008 examination was unavailable on re-
mand, a different doctor, who was not an infectious
disease specialist, conducted a review of the records and
issued an opinion in November 2009. The 2009 opinion
found that Mr. Joeckel did not have a CFS diagnosis.
Because the 2009 opinion was not obtained from an
infectious disease specialist, the Board in February 2011
sought an “advisory medical opinion” from Dr. Suganthini
Krishnan Natesan, an infectious disease specialist. After
a review of the medical records Dr. Natesan expressed his
opinion in April 2011 that despite having symptoms of
chronic fatigue, Mr. Joeckel did not meet the criteria for a
CFS diagnosis set forth in 38 C.F.R. § 4.88a. Instead, Dr.
Natesan believed that Mr. Joeckel “has chronic fatigue
that could very well be related to hepatitis C and/or post-
traumatic stress disorder and other psychiatric problems.”
    On appeal, the Board found that “[t]he negative evi-
dence in this case outweighs the positive” and denied
service connection for CFS. The Veterans Court affirmed,
4                                       JOECKEL   v. SHINSEKI



holding that “the Board ensured substantial compliance
with the August 2000 remand order.” The Veterans Court
ruled that even though “multiple specialists were re-
quired to ensure substantial compliance with the remand
order . . . the two examinations, together, entailed a
thorough review by infectious disease specialists that
specifically considered both [Mr. Joeckel’s] symptoms and
the regulatory definition of CFS.”
                       DISCUSSION
    Our jurisdiction to review a decision of the Veterans
Court is limited by statute to deciding the validity of a
decision of the Veterans Court on a rule of law, the validi-
ty of any statute or regulation, or any interpretation of a
statute or regulation relied upon by that court in making
its decision. 38 U.S.C. 7292(a), (c). This court lacks
jurisdiction to review “a challenge to a factual determina-
tion” or “a challenge to a law or regulation as applied to
the facts of a particular case” unless the appeal presents a
constitutional question. Id. § 7292(d)(2).
    Mr. Joeckel contends on appeal that the Veterans
Court decided both statutory and constitutional issues in
his case. Mr. Joeckel’s arguments, however, are really
challenges to the conclusions reached by the medical
examiners. A review of the medical examiners’ determi-
nations would require us to review factual determina-
tions. Because we lack jurisdiction to review factual
determinations under 38 U.S.C. § 7292(d)(2), we cannot
provide Mr. Joeckel with the relief he seeks.
    No costs.
                      DISMISSED